DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 8, 18, and 28-29 are under examination. 
Response to Amendment
Applicant’s amendments do not overcome the prior art rejections of record. The heat exchange section 120,20 shown in Figure 2 of US20170263340A1 (“KR920”) includes all the structure now recited in claim 1, including the inlet and outlet headers and inner tubes. Examiner notes that heat exchange apparatuses having an inlet header, an outlet header, and inner tubes that all together enable a U-shaped flow path for coolant is standard in the art. 
Additionally, the amendment that the heat exchange section is inside the reactor vessel is still taught by Figure 2 of US20170263340A1, which shows the heat exchange section 120,20 being internal to containment vessel 110. This interpretation jives with Applicant’s invention, e.g., see Figure 1C in which heat exchange section 120 is external to the innermost reactor vessel 110 but internal to the outer reactor containment vessel, which is not shown but is implicitly present. 
Response to Arguments
Applicant's arguments, see Remarks dated 12/02/2021, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant’s amendments to claim 1 do not overcome KR920 as described above. Applicant argues (paragraph bridging pages 11-12) that KR920’s heat exchanger (520) performs cooling inside the reactor vessel (510) by circulating a fluid which can receive heat from the reactor coolant system (511) inside the reactor vessel.” This argument is not understood.  	It is unclear if Applicant is arguing that KR920 has a separate heat exchanger and thermoelectric element, but the instant invention does not? Looking at Applicant’s Figure 1C, there is a separate heat exchange section 120 and thermoelectric element 133.  	It is further unclear because the claim does not recite a heat exchanger, but rather the term “heat exchange section.” Examiner mapped to a “heat exchange section” and not to a specific “heat exchanger” in KR920. It is unclear if Applicant is trying to emphasize some difference between a heat exchanger of KR920 and a heat section of the instant invention. If so, this difference is not clear to the Examiner.  	KR920 fulfills the functional language of the heat exchange section 120,20 performing cooling inside the reactor vessel 110 by circulating a fluid (see arrows) which receives heat from a reactor coolant system inside the vessel 110. This functional language is precisely what KR920’s heat exchange section 120,20 is designed to do. If Applicant sees this function lacking in KR920, it is not coming across in the claims.  	Accordingly, the argument that KR920 does not teach every element of claim 1 is unpersuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8, 18, and 28-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a U-like shape.” The term “like” is akin to the word “type,” whose addition to an otherwise definite limitation extends the scope of the limitation so as to render it indefinite, MPEP 2173.05(b)(III)(E). For example, it has been held1 that the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type " was intended to convey. The same is true here. It is unclear what the term “like” is intended to convey. Specifically, what is the intended difference in interpretation between a U-shape and a U-like shape? 
Claim 18 recites “the shape.” There is insufficient antecedent basis for this limitation in the claim. It is further unclear how the shape corresponds to the function of “cooling the inside of the reactor vessel.” 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its . See MPEP 2141.02 VI.


Claims 1, 4, 8, 18, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101556920B1 (citations are to corresponding US publication US20170263340A1).
Regarding claim 1, KR920 teaches a reactor cooling and electric power generation system (e.g., Figs. 1 and 2), comprising:  	a reactor vessel (110);  	a heat exchange section (20/120) to receive heat generated from a core inside the reactor vessel through a fluid (fluid within containment: see arrows showing circulation of fluid within containment 110, Fig. 2); and  	a power production section having a thermoelectric element (20c) configured to produce electric energy (¶ 69) using energy of the fluid (see arrows showing circulation of fluid within containment 110, Fig. 2) whose temperature has increased while receiving the heat of the reactor,  	wherein the system is configured to allow the fluid that has received the heat from the core to circulate through the power production section (see arrows showing circulation of fluid within containment 110, Fig. 2), and  	wherein the system operates even during an accident as well as during a normal operation of a nuclear power plant to produce electric power (“A right figure of the drawing illustrates a normal operation state of the nuclear power plant, and a left figure of the drawing illustrates flows of various fluids and electricity upon an occurrence of an accident inside the containment 110,” ¶ 90; e.g., during an accident, electricity is produced at least through the thermoelectric element, and during normal operation, electricity is produced at least through the turbine), and (120/20 is inside 110),  	wherein the heat exchange section receives heat from a reactor coolant system to perform cooling inside the reactor vessel (“The heat exchanger 120 is provided at an inner space of a hermetic containment 110, and configured to carry out a heat exchange of internal atmosphere of the containment 110 introduced therein so as to lower pressure or temperature of the atmosphere when an accident occurs in a reactor coolant system 112 or a secondary system arranged inside the hermetic containment 110,” ¶ 78), and  	wherein the heat exchange section includes an inlet header (161a, Fig. 2), an outlet header (outlet flow structure at base of 120), an inner flow path (see flow path arrows internal to 120), and structures for forming the inner flow path (tubes inside 120), wherein the inner flow path is formed in a U-like shape to surround the structures (as shown in Fig. 2, the flow arrows within and at the bottom of 120 make a U-like shape to surround the inner tubes of 120). 

Regarding claim 4, KR920 anticipates all the elements of the parent claim and additionally teaches wherein the electric power produced during the accident of the nuclear power plant is supplied as an emergency power source (162, ¶ 87) of the nuclear power plant.

Regarding claim 8, KR920 anticipates all the elements of the parent claim and additionally teaches wherein a first discharge portion (space inside containment 110 ) is provided to be connected to the heat exchange section (120), and wherein the first discharge portion is formed such that at least part of the fluid excessively supplied to the power production section bypasses the power production section (if excessive fluid cannot enter the top of 120, it will flow down around the external sides of it, thereby bypassing the 120).

Regarding claim 18, KR920 anticipates all the elements of the parent claim and additionally teaches wherein the heat exchange section having the shape of cooling the inside of the reactor is connected to an in-containment refueling water storage tank (IRWST) (150) such that refueling water is supplied thereto (120 is connected to tank 150, which has condensed cooling water supplied to it).

Regarding claim 28, KR920 anticipates all the elements of the parent claim and additionally teaches a condensed water storage section (150) provided at a lower portion of the power production section to collect condensed water generated by condensing the fluid heat-exchanged in the power production section (¶ 143). 
Regarding claim 29, KR920 anticipates all the elements of the parent claim and additionally teaches wherein the condensed water in the condensed water storage section (150) is supplied to the heat exchange section by gravity (via line 123) or by a driving force of a pump.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KR920 in view of KR101570080B1 (citations correspond to US publication 2018/0233240A1).
Regarding claim 2, KR920 anticipates all the elements of the parent claim and additionally teaches wherein the electric power produced during the normal operation of the nuclear power plant is supplied to an internal/external electric power system (173). 
KR920 additionally teaches supplying this power to a charging unit (162; ¶ 87) but doesn’t explicitly call this charging unit a battery.
KR080 does. KR080 is in the same art area of cooling systems for nuclear power plants (abstract) and teaches a similar system in which the charging unit is explicitly called a battery: “The charger 190 may be a rechargeable secondary cell [battery],” ¶ 163. The skilled artisan would have been motivated to utilize the battery of KR080 because, as described by KR080 (¶¶ 166, 167), “The electrical energy of the charger 190 may be used as an emergency battery power source for the operation (valve), monitoring and management, and the like of a passive safety system, which are essential during an accident…thereby enhancing economic efficiency.” 

Regarding claim 3, the above-described combination of KR920 in view of KR080 teaches all the elements of the parent claim. Additionally, KR920 teaches that it was conventional in the art at the time the invention was made for the electric energy charged in the emergency battery to supply an emergency electric power as an (“The passive safety system is driven using natural force by operating a safety system using power of a small battery required for opening a valve or the like when an emergency AC power source or an external power supply is not present,” ¶ 12).
Regarding claim 5, the above-described combination of KR920 in view of KR080 teaches all the elements of the parent claim. Additionally, KR920 teaches wherein the emergency power source (162) is supplied as electric power for operating a safety system (fan 161b) of the nuclear power plant during the accident of the nuclear power plant (¶ 87), opening and closing a valve for the operation of the safety system, monitoring the safety system, or operating the reactor cooling and electric power generation system.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).